United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE ARMY,
DIRECTORATE OF CONTRACTING,
Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-221
Issued: May 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from the May 30, 2007 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, which
affirmed her schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than a 20 percent permanent impairment of her
right lower extremity.
FACTUAL HISTORY
On November 13, 1989 appellant, then a 32-year-old purchasing agent, tripped over a
drain in the restroom and fell on her right knee. The Office accepted her claim for fracture and
dislocation of the right patella. Appellant underwent arthroscopic surgery on January 23, 1990.

A conflict in medical opinion arose on the issue of permanent impairment. The Office
referred appellant, together with the medical record and a statement of accepted facts, to
Dr. George P. Glenn, Jr., a Board-certified orthopedic surgeon, for an impartial medical
evaluation.
On October 7, 2003 Dr. Glenn related appellant’s history of injury and medical treatment.
He reviewed the operative report from 1990 and noted that the surgeon did not describe a
fracture of the patella in the strict sense, but rather fissure fractures and degenerative changes
involving the medial and lateral patella, lateral tibial plateau and lateral femoral condyle.
Dr. Glenn described appellant’s present complaints and his findings on physical examination.
He noted about a 15 degree valgus attitude bilaterally and a range of motion from 0 degrees
extension through 95 degrees flexion. Radiographs showed significant degenerative changes
involving the articular surface of the patella with significant diminution of the patellofemoral
joint space. There was also a two millimeter cartilage interval between the femoral condyle and
tibial plateau. Dr. Glenn determined that appellant had a four percent impairment of the whole
person due to loss of motion and an eight percent impairment of the whole person due to joint
space narrowing in the tibiofemoral joint. Because these impairments may not be combined, he
concluded that appellant had an eight percent impairment of the right lower extremity due to
joint space narrowing.
On November 3, 2003 an Office medical adviser reviewed Dr. Glenn’s findings and
reported that appellant had a 10 percent impairment of the right lower extremity due to loss of
motion and a 20 percent impairment due to joint space narrowing. He noted that these ratings
may not be combined.
On April 5, 2005 the Office issued a schedule award for a 20 percent total impairment of
the right lower extremity.1 The Office reissued the decision on October 11, 2006,2 and an Office
hearing representative affirmed on May 30, 2007.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act3 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.4

1

Appellant previously received a schedule award for a 15 percent impairment, so the Office awarded
compensation for an additional 5 percent.
2

On a prior appeal, the Board found that the Office did not send its April 5, 2005 decision to the representative’s
correct address. Docket No. 06-576 (issued July 24, 2006).
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th
ed. 2001).

2

If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.5 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.6 When the Office secures an opinion from an
impartial medical specialist for the purpose of resolving a conflict in the medical evidence and the
opinion from the specialist requires clarification or elaboration, the Office has the responsibility to
secure a supplemental report from the specialist for the purpose of correcting a defect in the
original report.7
ANALYSIS
According to Table 17-10, page 537 of the A.M.A., Guides, knee flexion of 95 degrees
represents a 10 percent impairment of the lower extremity.8 Extension to zero degrees (no
flexion contracture) represents no impairment. According to Table 17-31, page 544, a
roentgenographically determined cartilage interval of two millimeters in the knee joint represents
a 20 percent impairment of the lower extremity and, according to the cross-usage chart found at
Table 17-2, page 526, impairment due to loss of motion may not be combined with impairment
due to arthritis or degenerative joint disease. So the Office issued a schedule award for the larger
of the two, namely, the 20 percent impairment due to the cartilage interval in appellant’s
tibiofemoral joint.
Appellant’s attorney has noted two problems with this award. First, Dr. Glenn reported
significant degenerative changes involving the articular surface of the patella with significant
diminution of the patellofemoral joint space, but he did not report a cartilage interval for this
joint under Table 17-31, page 544 of the A.M.A., Guides. His evaluation of arthritis impairment
is therefore incomplete. If he obtained a true lateral view, Dr. Glenn may simply report the
cartilage interval for the patellofemoral joint from the existing x-ray. If additional studies are
needed (the A.M.A., Guides requires either a “sunrise” or true lateral view), the Office shall
make proper arrangements.
Second, Dr. Glenn reported a valgus deformity of 15 degrees. According to Table 17-10,
page 537 of the A.M.A., Guides, this represents a 20 percent impairment of the lower extremity.
He should clarify whether this impairment preexisted appellant’s 1989 employment injury.9 If
5

5 U.S.C. § 8123(a).

6

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

7

See Nathan L. Harrell, 41 ECAB 402 (1990).

8

Although the A.M.A., Guides also provides impairment figures for the whole person, the Act does not authorize
the payment of schedule awards for the permanent impairment of the whole person. Ernest P. Govednick, 27 ECAB
77 (1975). Payment is authorized only for the permanent impairment of specified members, organs or functions of
the body, including the leg or lower extremity.
9

It is well established that preexisting impairments to the scheduled member are to be included when determining
entitlement to a schedule award. Michael C. Milner, 53 ECAB 446, 450 (2002); Raymond E. Gwynn, 35 ECAB
247 (1983).

3

so, the Office must compare appellant’s impairment under Table 17-10, page 537 (both loss of
flexion and valgus deformity) to her impairment under Table 17-31, page 544 (both knee and
patellofemoral joints) and must base her schedule award on the larger of the two. The Board will
set aside the Office hearing representative’s May 30, 2007 decision and will remand the case for
a supplemental report from the impartial medical specialist and an appropriate final decision on
appellant’s permanent impairment.
Appellant’s attorney made other arguments on appeal that lack merit. He suggested that
the Office did not select Dr. Glenn from the Physician’s Directory System (PDS), as required,
but page 490 of the imaged record shows that the Office did use the PDS appointment schedule
and appellant’s zip code to select an appropriate physician to resolve the conflict. Appellant’s
attorney also argued that an 8 percent whole person impairment, which Dr. Glenn reported for
the joint space narrowing in the tibiofemoral joint, could be converted to a 21 percent
impairment of the lower extremity using Table 17-3, page 527 of the A.M.A., Guides. This
would be one percent more than the Office determined, but Table 17-3, used properly, converts
lower extremity impairments to whole person impairments, not the other way around. It shows
that a 20 percent lower extremity impairment, taken from Table 17-31, page 544 of the A.M.A.,
Guides, converts to an 8 percent whole person impairment, which the Act does not authorize.
CONCLUSION
The Board finds that this case is not in posture for decision. A supplemental report from
the impartial medical specialist is required.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: May 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

